Citation Nr: 1533098	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left knee disorder, including a left knee sprain.

3.  Entitlement to service connection for a right ankle disorder, including a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from May 1960 until April 1962 and from July 1963 until June 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in December 2009.

This matter was previously before the Board in October 2011.  At that time, the Board reopened claims for service connection for bilateral hearing loss, a left knee disorder, and a right ankle disorder.  The Board remanded those claims for service connection, as well as a claim for service connection for an acquired psychiatric disorder for further development.

In an October 2012 rating decision, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss.  Also, in a March 2013 rating decision, the AMC granted service connection for major depressive disorder.  As the October 2012 and March 2013 rating decisions represent full grants of the benefits sought with respect to the issue of bilateral hearing loss and an acquired psychiatric disorder, other than PTSD, those issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

The Board notes that the AMC did not issue a supplemental statement of the case as to the PTSD claim, following the October 2011 Board remand.  However, the AMC effectively readjudicated that matter in the March 2013 rating decision granting service connection for major depressive disorder.  Furthermore, the Board is granting this claim.  As such, the Veteran is not prejudiced by the Board's review of this matter.
 
There was additional evidence added to the record after the issuance of the March 2013 supplemental statement of the case.  The Board finds that this additional evidence is not pertinent such that solicitation of a waiver is necessary as set forth in 38 C.F.R. § 20.1304(c). 

The issue of service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, PTSD is etiologically related to active military service.

2.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in honorable service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  A left knee disorder was not incurred in or aggravated by the Veteran's honorable, active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
As to the PTSD claim, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant service connection case, the Board finds that VA has partially satisfied its duty to notify under the VCAA.  Specifically, an April 2007 letter, sent prior to the initial unfavorable decision, advised the Veteran of his and VA's respective responsibilities in obtaining such evidence and information, as well as, the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Although the RO did not provide notice on how to support a claim for service connection, the Board finds that the Veteran had actual notice of how to do so, as indicated by his claiming that his left knee disorder began from an in-service injury and has continued to the present during, made during his December 2009 Board hearing; he also had a meaningful opportunity to participate in the adjudication process. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and Social Security Administration (SSA) records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Although the Board is remanding the ankle disorder claim, in part, to obtain additional VA medical records, the Board finds that the Veteran is not prejudiced by its failure to obtain such records in reference to the left knee disorder claim.  The record does not indicate that the Veteran has ever received treatment for such a disorder, as verified during his December 2009 Board hearing.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  Also, per the October 2011 Board remand directives, the AOJ obtained additional VA medical records, SSA records, and a left knee examination.

In December 2011, the Veteran underwent a VA examination for the left knee.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in December 2009 the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2009 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences that he alleges resulted in his left knee disorder was obtained.  He specifically reported falling through a hatch and injuring his left knee, and subsequently having on and off knee pain since that time.  He further specifically reported that he did not receive medical treatment for the knee.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's October 2011 remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  The Board further notes that, at his request, it gave the Veteran 30 additional days from the hearing to provide evidence.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his left knee disorder claim.

II. Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

III. PTSD Claim

In this case, the Veteran seeks entitlement to service connection for PTSD, which he contends developed due to his submarine service in the late 1960s.  

The Board clarifies that the Veteran has already been granted service connection for major depressive disorder.  (March 2013 rating decision).  Also, the evidence associated with the current PTSD claim does not document, any other current Axis I diagnosis, for which the Veteran has ever claimed service connection.  Prior to the current claim, there had been a diagnosis of a psychotic disorder (most recently noted in a February 21, 2002 VA medical record).  However, to the extent that the Veteran might have received a psychiatric diagnosis other than PTSD or depression prior to the current claim, service connection would not be possible as he does not have a current or recent diagnosis for any other Axis I psychiatric disorder not discussed above.  Thus, the current claim for service connection for a psychiatric disorder is limited to PTSD.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (providing that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in- service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.303(f).  

The regulation for PTSD was updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a veteran's fear of hostile military activity. It now reads that "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010).  The Board, however, finds that service connection can be established under the old criteria.  

Service treatment records are negative as to any complaints of, or treatment for, PTSD.  The Veteran's June 1967 separation examiner found that he was psychologically normal.  

Post-service medical records include a diagnosis of PTSD.  In an April 6, 2007 VA medical record, the Veteran claimed that he was in constant danger from depth charges in service and received a diagnosis of PTSD and depression.  A May 28, 2008 VA medical provider similarly diagnosed the Veteran with PTSD, noting that the Veteran had "[s]uffered x many yrs with symptoms consistent with PTSD from duties on US submarine."  Subsequent VA medical records documented occasional treatment for PTSD.  (April 2012 and May 2013 VA medical records).

A November 2011 VA examiner also diagnosed the Veteran with PTSD.  That VA examiner noted consideration of lay statements from the Veteran's fellow submarine crewmembers describing life threatening experiences sufficient to lead to PTSD and that the Veteran provided a trauma history sufficient to lead to PTSD.  The Veteran described stressors including a near collision with a boat while surfacing that required an emergency dive, mechanical malfunction causing an uncontrolled dive to dangerous depths before control was regained, and a tremendous storm where the submarine was almost completely rolled over.  

The Veteran has a current diagnosis of PTSD. (November 2011 VA examination).  As such, the question before the Board is whether his PTSD is etiologically related 
to credible in-service stressful events that actually occurred. 

The Board notes that the RO/AMC has repeatedly requested that the Veteran provide more specific stressor information for verification purposes.  (April 2007, June 2007, and February 2013 VA letters).  The Veteran failed to provide the requested information.  Subsequently, the RO/AMC has repeatedly determined that stressor verification was not possible.  (August 2007 and March 2013 VA memos).

However, the Veteran has provided numerous lay statements from other crewmembers from his submarine attesting to claimed stressors (that he reported to his November 2011 VA examiner).  Lay statements of record reported stressors, including a severe submarine rolling incident and unplanned deep dives (December 2009 letters from L.O.T.; D.H.A.; J.B.; and D.D).

Giving the Veteran the benefit of the doubt, given the credible statements as to his service and experiences aboard a submarine, in conjunction with the multiple lay statements from other crewmembers that reported similar events, the Board finds that there is credible supporting evidence that the claimed in-service stressful events actually occurred.  

There is medical evidence clearly showing that the Veteran has a medical diagnosis of PTSD.  Also, the November 2011 VA examiner determined that the Veteran's PTSD developed due to the in-service stressors, some of which the Board has found credible supporting evidence that they occurred.  As such, the Board finds that service connection for PTSD is warranted.  

IV. Left Knee Disorder

The Veteran contends that he has had a left knee disorder since service, when he fell through a hatch and caught himself.  (December 2009 Board hearing).

There is no dispute that the Veteran has a current left knee disorder, to include 
mild degenerative changes and small suprapatellar joint effusion.  (December 2011 VA examination).  

Additionally, there is no dispute that the Veteran was treated for a left knee sprain during service.  A December 23, 1963 service treatment record indicates that the Veteran sprained his left knee and right ankle in the line of duty.  A December 27, 1963 record found him discharged to full duty and fit for such duty.  His June 1967 discharge examination was negative for any knee or leg condition.  

The question before the Board is whether the Veteran has a current left knee disorder etiologically related to service. 

Both SSA and VA medical records are negative as to any complaints of, or treatment for, a left knee disorder from during the current appeal period.  The Veteran has also indicated that he does not receive treatment for his left knee.  Rather, he reported that it would swell and have pain occasionally with use and at those times he would ice it.  He claimed that he continually had knee problems since service. (December 2009 Board hearing).

A December 2011 VA examiner noted the Veteran's report of falling through a hatch and injuring his knees and his denial of injury since service.  Following physical examination of the Veteran, the examiner found no left lower leg condition.  However, following X-ray, the examiner found that the Veteran had mild degenerative changes, small suprapatellar joint effusion, and no acute bony abnormalities or malalignment.

The December 2011 VA examiner opined that the Veteran's left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that service treatment records indicated a left knee injury that only required conservative treatment and that his provider had discharged the Veteran to full duty.  Also, the separation examination made no mention of the knee condition.  Furthermore, the VA examiner found that the radiographic evaluation did not show post-traumatic arthritic changes.  Rather, the examiner found that radiographically and on physical examination of the right knee (for which the Veteran has not claimed service connection), the right knee was more symptomatic than the left knee.  Furthermore, the VA examiner opined that the arthritic conditions found would be considered due to normal age progression and less likely from intraservice events.  

To the extent the Veteran may be claiming that his current degenerative disease is arthritis and should be granted on a presumptive basis, under 38 C.F.R. § 3.309(a), the Board finds that the probative medical evidence does not support that claim.  One year following his honorable service (ending June 1967), the record does not document any X-ray evidence of arthritis.  Furthermore, the December 2011 VA examiner specifically found that the degenerative changes shown by the Veteran were considered normal age progression and less likely from intraservice events.
Thus, there is no medical evidence or credible lay evidence of arthritis within a year of the Veteran's discharge from honorable service.  As such, service connection on a presumptive basis is not warranted.

Furthermore, as to a claim for service connection on a direct basis, the most probative evidence of record does not support finding that there is a nexus, or link, between the current disability and the honorable period of service, such that service connection could be granted.  

Following examination and record review, the December 2011 VA examiner found that the left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

The Veteran has also provided a personal opinion through his claim that he developed a left knee disorder during his honorable period of service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to in-service left knee complaints, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the Veteran has observed pain similar in location and sensation to that which he experienced in service, the causes of his left knee disorder are not within the ordinary knowledge of a lay person.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, his lay observation of these similarities alone is not competent evidence of causation.  Rather, the December 2011 VA examiner considered the Veteran's reports.  The December 2011 VA examiner provided the only competent and probative medical opinion of record.  That VA examiner considered the Veteran's claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to that negative opinion.

The Board also notes that the Veteran may now claim to have had continuous chronic left knee pain since his December 1963 injury.  Following his initial reports and treatment in 1963, the Veteran was subsequently released for full duty after four days of conservative treatment.  The service treatment records do not document any subsequent complaints of, or treatment for, left knee pain.  An October 1966 evaluation, following a car accident, noted that physical examination on admission was within normal limits, other than pain in the neck (the Veteran is already service-connected for a cervical spine disability).  Furthermore, his June 1967 separation examiner found that the Veteran's lower extremities are normal.  The contemporaneous documentation discussed above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds that such contemporaneous records are more reliable than assertions of events now decades past.  In any event, the most probative medical opinion evidence has indicated that the current left knee disorder is not etiologically related to symptomatology noted in service. 

The weight of the probative evidence demonstrates that the Veteran does not have a current left knee disorder due to service.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a left knee disorder is denied.


ORDER

 Service connection for PTSD is granted.

Service connection for a left knee disorder is denied.



REMAND

The Veteran contends that he developed a right ankle disorder at the same time he injured his left knee (claimed above), from falling down a hatch.  (December 2009 Board hearing).  

The Veteran underwent a VA examination for the lower extremities in December 2011.  Unfortunately, the VA examiner did not indicate examination of the right ankle.  As such, an adequate VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

While on remand, all unassociated VA treatment records, to include from the Fayetteville and Little Rock VA medical centers, dated from November 2013 to the present, should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ/AMC should obtain all unassociated VA treatment records, to include from the Fayetteville and Little Rock VA medical centers, dated from November 2013 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received from have been associated with the claims file, obtain a joints VA examination by a VA examiner.  The entire claims file, to include a complete copy of the REMAND and pertinent records from the paperless, electronic Virtual VA/VBMS file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have a right ankle disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that a right ankle disorder incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's reports of chronic and intermittent ankle pain since that time.  (December 2009 Board hearing).

(iii)  Is it at least as likely as not that any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., June 1967)?  The examiner should indicate whether the type and degree of any arthritis findings shown on examination are consistent with arthritis having developed back in 1967.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

EACH opinion offered should be accompanied by an explanation.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


